Citation Nr: 1739511	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-28 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for numbness of the hands.

3.  Entitlement to service connection for numbness of the feet.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety disorder.

6.  Entitlement to service connection for stomach problems.

7.  Entitlement to service connection for rectal bleeding.

8.  Entitlement to service connection for muscle aches and pains.

9.  Entitlement to service connection for Hodgkin's lymphoma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1989 to September 1991 with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a hearing before the Board on his October 2013 VA Form 9.  However, in a subsequent communication received in June 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an eye condition.

2.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for numbness of the hands.
3.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for numbness of the feet.

4.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for hypertension.

5.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for PTSD with anxiety disorder.

6.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for stomach problems.

7.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for rectal bleeding.

8.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for muscle aches and pains.

9.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for an eye condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for numbness of the hands by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for numbness of the feet by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for hypertension by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for PTSD with anxiety disorder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for stomach problems by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for rectal bleeding by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for muscle aches and pains by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for Hodgkin's lymphoma by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected his appeal of the March 2008 and February 2010 denials of service connection for an eye condition, numbness of the hands, numbness of the feet, hypertension, PTSD with anxiety disorder ,stomach problems, rectal bleeding, muscle aches and pains, and Hodgkin's lymphoma.  In April 2017, the Veteran submitted a written statement indicating that he wished to withdraw all of his appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for an eye condition, numbness of the hands, numbness of the feet, hypertension, PTSD with anxiety disorder, stomach problems, rectal bleeding, muscle aches and pains, and Hodgkin's lymphoma, and they are dismissed.

	(CONTINUED ON NEXT PAGE)











ORDER

The appeal of entitlement to service connection for an eye condition is dismissed.

The appeal of entitlement to service connection for numbness of the hands is dismissed.

The appeal of entitlement to service connection for numbness of the feet is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.

The appeal of entitlement to service connection for PTSD with anxiety disorder is dismissed.

The appeal of entitlement to service connection for stomach problems is dismissed.

The appeal of entitlement to service connection for rectal bleeding is dismissed.

The appeal of entitlement to service connection for muscle aches and pains is dismissed.

The appeal of entitlement to service connection for Hodgkin's lymphoma is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


